Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

AMENDED AND RESTATED

WRIGHT EXPRESS CORPORATION

SHORT-TERM INCENTIVE PROGRAM

ARTICLE 1- PURPOSE OF PROGRAM

Wright Express Corporation has adopted this Short-Term Incentive Program
(“STIP”) to attract and retain high-performing employees; to provide incentives
for eligible employees to achieve specified company, department and/or
individual performance goals; and to reward such employees for the achievement
of specified goals on an annual basis. The Short-Term Incentive Program is
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code.

ARTICLE 2- DEFINITIONS

Wherever used in this document, the following terms have the meanings set forth
below.

2.1 Appendix means an Appendix to this Program document containing targets,
payment metrics, and other terms of the Program (or modifications thereof)
applicable to a specific Plan Year or First Half-Year Period. The Appendices
shall be considered part of the Program document.

2.2 Company means Wright Express Corporation or any legal entity that is
controlled by, under common control with, or that controls Wright Express
Corporation.

2.3 Eligible Earnings means total gross pay for the applicable Plan Year or
First Half-Year Period (or the portion thereof during which the Participant is
actively employed and eligible to participate in the STIP), including, salary or
wages classified by the Company as regular; lump sum merit; paid time off (PTO),
whether planned or unplanned; holiday; bereavement; jury duty; retroactive pay;
overtime pay; shift differential; language differential; and excluding, salary
or wages classified by the Company as disability pay, commission/incentive pay,
and bonuses.

2.4 Effective Date means January 1, 2012.

2.5 MBO means management by objectives – Key Business Drivers.

2.6 Participant means an eligible employee who participates in the Program for a
Plan Year or First Half-Year Period in accordance with Article 3.

2.7 Plan Year means the fiscal year of the Company; as of the Effective Date,
the Plan Year is the calendar year.

2.8 First Half-Year Period means the six-month period beginning on January 1st
and ending on June 30th of the Plan Year.

 

Page 1 of 11



--------------------------------------------------------------------------------

2.9 Program means this Wright Express Corporation Short-Term Incentive Program,
as amended from time to time, including the provisions of any Appendix, which
are incorporated herein.

ARTICLE 3- PARTICIPATION

3.1 Eligible Employees

Each full-time regular or part-time regular employee of the Company who meets
the following requirements shall be a Participant for a Plan Year:

(a) The employee is not eligible for payout under a subsidiary bonus program, a
commission plan, or a high performance pay plan of the Company; and

(b) The employee is generally considered a manager, director, vice president,
senior vice president, executive vice president, president or chief executive
officer within the Company’s human resources information system and except as
provided in Section 3.2, the employee is actively employed on the bonus payment
date for the applicable year; or

(c) The employee is generally categorized as an individual contributor or a team
leader within the Company’s human resources information system and received a
First Half-Year Period payout or joined the company after the First-Half Year
Period of the Plan Year.

Each full-time or part time regular employee of the Company who meets the
following requirements shall be a Participant for a First Half-Year Period and
for a Plan Year:

(a) The employee is not eligible for payout under a subsidiary bonus program, a
commission plan, or a high performance pay plan of the Company; and

(b) Except as provided in Section 3.2, the employee is actively employed on the
bonus payment date for the applicable half year; and

(c) The employee is generally categorized as an individual contributor or a team
leader within the Company’s human resources information system;

3.2 Special Rules

(a) A Participant who dies or becomes totally disabled during a Plan Year or
First Half-Year Period (as determined under the Company’s Long-Term Disability
program) may receive a pro-rated bonus at target for the applicable year or
half-year based on his

 

Page 2 of 11



--------------------------------------------------------------------------------

\or her Eligible Earnings during the period of the Participant’s active
employment. Any bonus payable to a deceased Participant shall be paid to his or
her personal representative. Any bonus paid pursuant to this Section 3.2(a)
shall be paid within 15 days of the Participant’s death or the determination of
total disability.

(b) A Participant who is not actively employed on the bonus payment date for a
Plan Year or First Half-Year Period due to an approved leave of absence may
receive a bonus for the applicable year or half-year based on his or her
Eligible Earnings during the period of the Participant’s active employment upon
his or her return to active employment by the Company. Any bonus paid pursuant
to this Section 3.2(b) shall be paid to the Participant at the same time as
bonuses are paid to all Participants pursuant to Section 5.1 hereof.

(c) A Participant who shall be the subject of a Performance Improvement Plan and
continues to be the subject of a Performance Improvement Plan at the time
payments are made under Section 5.1 of the Program shall not be eligible to
receive a payment until he or she has successfully met the requirements of the
Performance Improvement Plan. Any bonus paid pursuant to this Section 3.2(c)
shall be paid no later than the end of the calendar year following the Plan
Year.

ARTICLE 4- INCENTIVES

The Corporate and Executive Officer MBOs for each Plan Year shall be approved by
the Compensation Committee of the Company’s Board of Directors, or its delegate.

An Individual Effectiveness Factor (“IEF”) shall be assigned to an employee
classified as an “associate” based on criteria established by the Company. The
IEF for each associate shall be initially established at 1.00. An associate’s
IEF for payout may be adjusted down, but not below 0.75, or up, but not above
1.25, by action of his or her supervisor with the approval of his or her
division Senior Vice President, or Executive Vice President as applicable.
However, the foregoing adjustments (in the aggregate) must not increase the
total amount payable under the Program for the given year or half-year. In this
regard, neither the CEO nor any other executive officer is to be considered as
an “associate.”

The performance measures applicable to a Plan Year or First Half-Year Period
shall be set out in the Appendix.

ARTICLE 5- PAYMENTS

5.1 Time and Form

Bonuses shall be calculated and paid in a single payment for the applicable year
or half-year, by no later than March 15th of the following year.

 

Page 3 of 11



--------------------------------------------------------------------------------

5.2 Position Changes

“Position changes” include promotions, demotions, and transfers between
positions and/or departments. All calculations shall be made based on each
Participant’s applicable Eligible Earnings and the Participant’s position and
STIP percentage at the end of the applicable performance period. If a position
change results in a Participant moving from eligibility for Full-Year
participation to eligibility for Half-Year participation after the First
Half-Year has been measured and paid out, the Eligible Earnings for the entire
year will be utilized in calculating the Participant’s Full-Year payout.

5.3 Taxes

All federal, state or local taxes as well as any garnishments that the Program
Administrator determines are required to be withheld from any payments made
under the Program shall be withheld.

ARTICLE 6- ADMINISTRATION

6.1 Program Administrator

The Program shall be administered by the Compensation Committee of the Company’s
Board of Directors, which may delegate administrative responsibility in whole or
in part to the Chairman and Chief Executive Officer and/or the Senior Vice
President, Human Resources (“Administrators”), subject to any requirements for
review and approval that may be established by the Compensation Committee. In
all areas not specifically reserved for such review and approval, the decisions
of the applicable Administrator shall be binding on the Company and each
eligible employee under Article 3. Notwithstanding the foregoing, the
Compensation Committee may not modify MBOs or other performance criteria during
a Plan Year so as to increase the payment to a Section 162(m) Participant (as
defined below) or exercise its discretion to increase the amount of incentive
pay that would otherwise be due a Section 162(m) Participant upon attainment of
a performance goal.

6.2 Claims

Claims regarding payments under the Program shall be directed to a Participant’s
direct supervisor and/or the Company’s Human Resources Department. Any claim
regarding the amount of any bonus payment hereunder shall be made within 30 days
of the date of such payment, or shall be forfeited.

ARTICLE 7- AMENDMENT AND TERMINATION

The Company reserves the right to terminate, amend, modify and/or restate this
Program, in whole or in part, at will at any time, with or without advance
notice.

 

Page 4 of 11



--------------------------------------------------------------------------------

ARTICLE 8- MISCELLANEOUS

8.1 Payment Adjustments and Special Circumstances

The Compensation Committee shall have the authority to adjust payments under the
Program (upward or downward) at its discretion. Subject to the approval of the
Compensation Committee, the Chairman and Chief Executive Officer and the Senior
Vice President, Human Resources, acting together, shall have the power to adjust
payments under the Program (upward or downward) as and to the extent appropriate
to achieve the stated goals and purposes of the Program and may approve
exceptions to the Program under special circumstances, to avoid undue hardship
with respect to a Participant. Notwithstanding the foregoing, neither the
Compensation Committee, the CEO, the Senior Vice President, Human Resources, nor
any other person may increase or accelerate the payment due to any
Section 162(m) Participant with respect to any Plan Year. The term “Section
162(m) Participant” shall mean the CEO and each of the four highest paid
officers of the Company (other than the CEO) on the last day of the taxable
year, for purposes of the executive compensation disclosure rules under the
Securities Exchange Act of 1934.

8.2 Information

The Program Administrators shall be responsible for ensuring effective
communication of the Program to eligible employees. Copies of the Program shall
be available to all Participants. All modifications and changes to the Program
shall be appropriately documented and communicated to Participants.

8.3 No Guarantee of Payment

The Company does not guarantee payment of any bonus amounts hereunder, except to
the extent that payment is required by applicable law.

8.4 Limitation of Employees’ Rights

Nothing contained in the Program shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant at
any time, with or without cause.

 

Page 5 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Wright Express Corporation has caused this document to be
executed by its duly authorized officer this 28th day of March, 2012.

 

  WRIGHT EXPRESS CORPORATION   By:  

/s/ Robert C. Cornett

    Robert C. Cornett   Its:   Senior Vice President, Human Resources   Date:  

March 28, 2012

 

Page 6 of 11



--------------------------------------------------------------------------------

APPENDIX I

2012 STIP FACTORS

STIP Weightings for Plan Year Calculations and Payout

STIP weightings vary by individual but generally follow the formula shown:

 

     Corporate Metrics     Business Metrics     MBOs      ANI     PPG
Adjusted
Revenue     EBIT     PPG
Adjusted
Revenue        

CEO

     50 %      20 %          30 % 

Corporate

          

Executives

     50 %      20 %          30 % 

VPs

     50 %      20 %          30 % 

Directors/Managers

     30 %      20 %          50 % 

Team Leaders/Associates

     80 %      20 %       

Business Units

          

Presidents

     20 %        30 %      20 %      30 % 

Executives

     20 %        30 %      20 %      30 % 

VPs

     10 %        30 %      20 %      40 % 

Directors/Managers

         30 %      20 %      50 % 

Team Leaders/Associates

         80 %      20 %   

STIP Payout Levels

In 2012, the Company must achieve at least threshold results for Corporate
Full-Year Adjusted Net Income in order to pay out any portion of the Short Term
Incentive Program to any Full Year Participants and the Company must achieve at
least threshold results for Corporate First Half-Year Adjusted Net Income in
order to pay out any portion of the Short-Term Incentive Program to any
Half-Year Participants.

 

Performance Results

     Payout % 

Threshold

     25 % 

Threshold/Target

     50 % 

Target

     100 % 

Target/Max

     150 % 

Max or above

     200 % 

Note: Payouts for all Metrics and MBOs will be according to the above chart and
will be interpolated between the performance result levels whenever possible. If
an MBO cannot be interpolated due to the metrics used, payout level for that MBO
will be at the highest performance result level fully achieved.

 

Page 7 of 11



--------------------------------------------------------------------------------

2012 STIP Metrics

Corporate STIP Metrics:

 

Performance Goal

   Threshold
Performance     Target
Performance     Maximum
Performance  

Adjusted Net Income Full-Year1

   $ [** ]    $ [** ]    $ [** ] 

PPG Adjusted Revenue Full-Year2

   $ [** ]    $ [** ]    $ [** ] 

Adjusted Net Income First Half-Year3

   $ [** ]    $ [** ]      N/A   

PPG Adjusted Revenue First Half-Year4

   $ [** ]    $ [** ]      N/A   

 

(1) Adjusted Net Income Full-Year means Adjusted Net Income as reported in the
Corporation’s Form 10-K filing reporting the Corporation’s results for the
performance period (the “10-K ANI”). Notwithstanding the foregoing,in order to
determine the level of performance for purposes of this Program, the
Compensation Committee may exercise discretion to reduce the 10K ANI by any or
all of the following items (if any): losses from discontinued operations, the
cumulative effects of changes in Generally Accepted Accounting Principles, any
one-time charge or dilution resulting from any acquisition or divestiture, the
effect of changes to our effective federal or state tax rates, extraordinary
items of loss or expense, and any other unusual or nonrecurring items of loss or
expense, including restructuring charges.

(2) PPG Adjusted Revenue Full-Year is reported 2012 Revenue adjusted for the
difference between reported 2012 PPG and Board-approved budgeted 2012 PPG of
$[**] US and A$[**] (per liter) Australian.

(3) Adjusted Net Income First Half-Year means Adjusted Net Income as reported in
the Corporation’s Form 10-Q filing reporting the Corporation’s results for the
first and second quarters of 2012 (the “10-Q ANI”). Notwithstanding the
foregoing, in order to determine the level of performance for purposes of this
Program, the Compensation Committee may exercise discretion to reduce the 10Q
ANI by any or all of the following items (if any): : losses from discontinued
operations, the cumulative effects of changes in Generally Accepted Accounting
Principles, any one-time charge or dilution resulting from any acquisition or
divestiture, the effect of changes to our effective federal or state tax rates,
extraordinary items of loss or expense, and any other unusual or nonrecurring
items of loss or expense, including restructuring charges.

(4) PPG Adjusted Revenue First Half-Year is reported Revenue adjusted for the
difference between reported 2012 PPG and Board-approved budgeted 2012 PPG of
$[**] US and A$[**] (per liter) Australian for the first and second quarters of
2012.

Americas STIP Metrics:

 

Performance Goal    Threshold
Performance     Target
Performance     Maximum
Performance  

EBIT Full-Year1

   $ [** ]    $ [** ]    $ [** ] 

PPG Adjusted Revenue Full-Year2

   $ [** ]    $ [** ]    $ [** ] 

EBIT First Half-Year3

   $ [** ]    $ [** ]      N/A   

PPG Adjusted Revenue First Half-Year4

   $ [** ]    $ [** ]      N/A   

 

(1)

EBIT Full-Year means Americas Business Unit Earnings before Interest and Taxes
and any Allocations of Corporate Expenses to the Business Unit and shall be
calculated consistently with Corporate Adjusted Net Income as reported in the
Corporation’s Form 10-K filing reporting the Corporation’s results for 2012 and
may be adjusted to exclude the following items (if any): losses from
discontinued

 

Page 8 of 11



--------------------------------------------------------------------------------

  operations, the cumulative effects of changes in Generally Accepted Accounting
Principles, any one-time charge or dilution resulting from any acquisition or
divestiture, the effect of changes to our effective federal or state tax rates,
extraordinary items of loss or expense, and any other unusual or nonrecurring
items of loss or expense, including restructuring charges. Interest means
interest related to the senior credit facility. This calculation does not
exclude Operating Interest as reported on the income statement. The Compensation
Committee may exercise discretion to include all or part of an item of loss or
expense.

(2) PPG Adjusted Revenue Full-Year is reported 2012 Revenue for the Americas
adjusted for the difference between reported 2012 PPG and Board-approved
budgeted 2012 PPG of $[**] US.

(3)

EBIT First Half-Year means Americas Business Unit Earnings before Interest and
Taxes and any Allocations of Corporate Expenses to the Business Unit and shall
be calculated consistently with Corporate Adjusted Net Income as reported in the
Corporation’s Form 10-Q filing reporting the Corporation’s results for the first
and second quarters of 2012 and may be adjusted to exclude the following items
(if any): losses from discontinued operations, the cumulative effects of changes
in Generally Accepted Accounting Principles, any one-time charge or dilution
resulting from any acquisition or divestiture, the effect of changes to our
effective federal or state tax rates, extraordinary items of loss or expense,
and any other unusual or nonrecurring items of loss or expense, including
restructuring charges. Interest means interest related to the senior credit
facility. This calculation does not exclude Operating Interest as reported on
the income statement. The Compensation Committee may exercise discretion to
include all or part of an item of loss or expense.

(4) PPG Adjusted Revenue First Half-Year is reported Revenue for the Americas
adjusted for the difference between reported 2012 PPG and Board-approved
budgeted 2012 PPG of $[**] US for the first and second quarters of 2012.

International STIP Metrics:

 

Performance Goal

   Threshold
Performance     Target
Performance     Maximum
Performance  

EBIT Full-Year1

   $ [** ]    $ [** ]    $ [** ] 

PPG Adjusted Revenue Full-Year2

   $ [** ]    $ [** ]    $ [** ] 

EBIT First Half-Year3

   $ [** ]    $ [** ]      N/A   

PPG Adjusted Revenue First Half-Year4

   $ [** ]    $ [** ]      N/A   

 

(1) EBIT Full-Year means International Business Unit Earnings before Interest
and Taxes and any Allocations of Corporate Expenses to the Business Unit and
shall be calculated consistently with Corporate Adjusted Net Income as reported
in the Corporation’s Form 10-K filing reporting the Corporation’s results for
2012 and may be adjusted to exclude the following items (if any): losses from
discontinued operations, the cumulative effects of changes in Generally Accepted
Accounting Principles, any one-time charge or dilution resulting from any
acquisition or divestiture, the effect of changes to our effective federal or
state tax rates, extraordinary items of loss or expense, and any other unusual
or nonrecurring items of loss or expense, including restructuring charges.
Interest means interest related to the senior credit facility. This calculation
does not exclude Operating Interest as reported on the income statement. The
Compensation Committee may exercise discretion to include all or part of an item
of loss or expense.

(2) PPG Adjusted Revenue Full-Year is reported 2012 Revenue for the
International Business Unit adjusted for the difference between reported 2012
PPG and Board-approved budgeted 2012 PPG of A$[**] (per liter) Australian.

(3) EBIT First Half-Year means International Business Unit Earnings before
Interest and Taxes and any Allocations of Corporate Expenses to the Business
Unit and shall be calculated consistently with Corporate Adjusted Net Income as
reported in the Corporation’s Form 10-Q filing reporting the Corporation’s
results for the first and second quarters of 2012 and may be adjusted to exclude
the following items (if any): losses from discontinued operations, the
cumulative effects of changes in Generally Accepted Accounting Principles, any
one-time charge or dilution resulting from any acquisition or divestiture, the
effect of changes to our effective federal or state tax rates, extraordinary
items of loss or expense, and any other unusual or nonrecurring items of loss or
expense, including restructuring charges. Interest means interest related to the
senior credit facility. This calculation does not exclude Operating Interest as
reported on the income statement. The Compensation Committee may exercise
discretion to include all or part of an item of loss or expense.

(4) PPG Adjusted Revenue First Half-Year is reported Revenue for the
International Business Unit adjusted for the difference between reported 2012
PPG and Board-approved budgeted 2012 PPG of A$[**] Australian for the first and
second quarters of 2012.

 

Page 9 of 11



--------------------------------------------------------------------------------

MBOs

When establishing the MBO performance levels, Threshold goals are generally set
at 90% probability of achievement, Target goals are generally set at 75%
probability of achievement, and Maximum goals are generally set at 25%
probability of achievement.

Executive Officer MBOs: The CEO, EVPs, and SVPs generally have 2-4 MBOs which
may be shared with other executives or represent a targeted strategic or
operational MBO.

Management MBOs: Each VP, Director or Manager generally has 2-4 MBOs which may
be shared with other Managers or represent a targeted strategic, functional or
operational MBO.

STIP Weightings for First Half-Year Period Calculations and Payout

 

     Net Income Measure   Revenue Measure

Corporate Associates and Team Leaders

  

 

80%

  20%    Corporate ANI  

 

Corporate

PPG Adjusted Revenue

Business Unit Associates and Team Leaders

   80%

 

 

 

20%

 

   Business Unit EBIT   Business Unit


PPG Adjusted Revenue

Payout Levels for First Half-Year Period

In 2012, the Company must achieve at least threshold results for the First
Half-Year Period Corporate Adjusted Net Income in order to pay out any portion
of the First Half-Year Period of the Short Term Incentive Program at either the
Corporate or Business Unit levels.

 

Performance Results

   Payout %  

Threshold

     25 % 

Threshold/Target

     50 % 

Target

     100 % 

Target/Max

     100 % 

Max or above

     100 % 

Note: Payout levels of the corporate metric payout levels will be
incrementalized.

 

Page 10 of 11



--------------------------------------------------------------------------------

Special Provision for Payout of First Half-Year Periods where Actual Performance
Exceeds Target

In the case of a First Half-Year Period where the actual performance at the
Corporate or Business Unit level exceeds Target, payout will be capped at
Target. The Chief Executive Officer of the Corporation may exercise discretion
to modify First Half-Year Period payouts based on Company performance or other
factors.

 

Page 11 of 11